Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 7-9, in the reply filed on July 22, 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 11 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 7 is objected to because of the following informalities:   
Claim 7
	line 13, the word - -and -- should be inserted after the word “alkylsulfonate,”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7
	line 10, the words “can be” are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 11-302893 (‘893) in view of Hosokawa et al. (US Patent Application Publication No. 2015/0184307 A1).
	Regarding claim 7, JP ‘893 teaches a method of electroplating a binary silver-bismuth alloy on a substrate comprising:
a) providing the substrate (= an object to be plated) [ƿ [0044]]; 
b) contacting the substrate with a binary silver-bismuth alloy electroplating composition comprising:
• a source of silver ions (= a soluble silver compound) [ƿ [0013]], 
• a source of bismuth ions (= a soluble compound of Bi) [ƿ [0033]], 

wherein the binary silver-bismuth alloy electroplating composition is free of additional alloying metals (= at least one metal) [ƿ [0033]] and 
• an aliphatic thiol terminal compound selected from the group consisting of thioglycolic acid, 2-mercaptopropionic acid, 3-mercaptopropionic acid, cysteine, mercaptosuccinic acid, 3-mercapto-1-propanesulfonic acid, 2-mercaptoethanesulfonic 
acid, salts of the thiol terminal compounds, and mixtures thereof (= examples of sulfur 
compounds include thioglycolic acid and mercaptosuccinic acid (ƿ [0037]); and specific examples of amino acids include cysteine (ƿ [0038])), and 
a pH of less than 7 (= the pH to about 14 or less) [ƿ [0044]]; and 
c) applying an electric current to the binary silver-bismuth alloy electroplating composition and substrate to electroplate (= the cathode current density can be appropriately set depending on the plating method) [ƿ [0048]].
The method of JP ‘893 differs from the instant invention because JP ‘893 does not disclose the following:
a.	Wherein the composition comprises a 5-membered aromatic heterocyclic 
nitrogen compounds having general formula:  

    PNG
    media_image1.png
    88
    141
    media_image1.png
    Greyscale

wherein Q1-Q4 can be a substituted or unsubstituted nitrogen or a substituted or unsubstituted 
carbon with the proviso that at least two of Q1-Q4 are nitrogen, wherein substituent groups 

include, but are not limited to, (C1-C4)alkyl, amino group, aminoalkyl group, carboxyl, carboxy(C1-C4)alkyl or alkylsulfonate.
	JP ‘893 teaches that as the cyclic nitrogen-containing compound, a monocyclic or polycyclic compound containing at least one nitrogen atom as a ring component can be used. Specific examples of such compounds include triazoles (ƿ [0036]).
	Like JP ‘893, Hosokawa teaches a cyanide-free silver electroplating solution (page 1, [0001]). 
The plating bath of the invention can further contain an azole-based compound and/or a thiophene-based compound. It is considered that these compounds serve as an auxiliary brightener for more enhancing gloss. Tetrazoles, imidazoles, benzimidazoles, pyrazoles, indazoles, thiazoles, benzothiazoles, oxazoles, benzooxazoles, triazoles, and derivatives thereof are suitably used as the azole compound (page 3, [0058]).

	It is possible to suitably use, as triazoles and derivatives thereof, including 3-amino-5-mercapto-1,2,4-triazole and 3-mercapto-1,2,4-triazole (page 3, [0062]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by JP ‘893 with 
wherein the composition comprises a 5-membered aromatic heterocyclic nitrogen compounds having general formula:  

    PNG
    media_image1.png
    88
    141
    media_image1.png
    Greyscale

wherein Q1-Q4 can be a substituted or unsubstituted nitrogen or a substituted or unsubstituted 
carbon with the proviso that at least two of Q1-Q4 are nitrogen, wherein substituent groups 
include, but are not limited to, (C1-C4)alkyl, amino group, aminoalkyl group, carboxyl, 

carboxy(C1-C4)alkyl or alkylsulfonate because 3-amino-5-mercapto-1,2,4-triazole and 3-mercapto-1,2,4-triazole are used in non-cyanide electrosilvering solutions as auxiliary brighteners for more enhancing gloss.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	b.	To electroplate a binary silver-bismuth deposit on the substrate.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
	(i)  The JP ‘893 combination teaches a similar method as presently claimed. 
	Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	(ii)  The Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of 

Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
	(iii)  A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).
	Regarding claim 8, Hosokawa teaches wherein the 5-membered aromatic heterocyclic nitrogen compound is selected from the group consisting of 3-mercapto-1,2,4-triazole, 3-
amino-1,2,4-triazole-5-thiol, 3-amino-5-mercapto-1,2,4-triazole, 3-mercapto-4-methyl-4H-1,2,4-3Attorney Docket No.: D183201-US-DIVtriazole, 1H-imidazole-2-thiol, salts of the 5-membered aromatic heterocyclic nitrogen compounds, and mixtures thereof  (= 3-amino-5-mercapto-1,2,4-triazole and 3-mercapto-1,2,4-triazole) [page 3, [0062]].

II.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 11-302893 (‘893) in view of Hosokawa et al. (US Patent Application Publication No. 2015/0184307 A1) as applied to claims 7 and 8 above, and further in view of Reddington et al. (US Patent Application Publication No. 2008/0268138 A1).
	JP ‘893 and Hosokawa are as applied above and incorporated herein.
	Regarding claim 9, the method of JP ‘893 differs from the instant invention because JP ‘893 does not disclose wherein the binary silver-bismuth alloy electroplating composition further comprises a thioether or mixtures thereof.

	JP ‘893 teaches that additives selected from soluble metal compounds, nonionic surfactants, polyamine compounds, sulfur compounds, cyclic nitrogen-containing compounds, and amino acids can be used singly or in combination of two or more (ƿ [0039]).
	Like JP ‘893, Reddington teaches silver plating compositions (page 4, [0031]). Other compounds which may function as brightener break down inhibitors include crown thioethers (ƿ [0059]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by JP ‘893 with wherein the binary silver-bismuth alloy electroplating composition further comprises a thioether or mixtures thereof because crown thioethers function as brightener break down 
inhibitors in metal plating compositions. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

	JP 2000-192279 is cited to teach a silver-bismuth plating bath (ƿ [0023]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        August 3, 2022